DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 the best understood is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carbonneau (U.S. Patent No. 5,791,485).
Regarding claim 1: Carbonneau discloses a method of making a non-durable flexible container comprising: providing a first flexible material comprising first and second sealable layers (Figs. 2, 2A & 2B; via 26, 30, & 34) ; providing a second flexible material comprising a third sealable layer (via 28, 32, & 36); joining a portion of the first sealable layer to a portion of the third sealable layer in a first region of the first and second flexible materials (via periphery of the seal portions 40A) with at least one seal to define an inner boundary of a first structural support member (via periphery seal portion 40A defines structural support member 18), wherein the first structural support member is defined in a first portion of the first region and a second portion of the first region is a panel that is free of a structural support member (via body or central portion of 40A defines a panel); joining a portion of the first sealable layer to a portion of the third sealable layer in a second region (via periphery of seal 40C) of the first and second nd. structural support member 18); wherein the panel is provided between the first structural support member and the second structural support member, see below annotated figure (via central portion of 40C between structural support members 18s); joining a portion of the second sealable layer in the first region and a portion of the second sealable layer in the second region with at least one seal to define an outer boundary of a product volume (Figs. 1 & 2; via final shown outer boundary of product volume of the formed container) and a seam that outwardly projects from an edge of the non-durable flexible container (via 42A and/or 42B); and trimming the seam (column 5, lines 14-16; “The materials are cut to the desired size”);
    PNG
    media_image1.png
    432
    860
    media_image1.png
    Greyscale


Regarding claim 2: wherein the joining of a portion of the first sealable layer to a portion of the third sealable layer in the first region and the second region of the first and second flexible materials to define the inner boundary of the first and second structural support members, respectively, occurs at the same time, see for example (column 5, lines 14-25; “Heat knives 
Regarding claim 5: a step of “inflating” the first and second structural support members wherein the seam is at least partially recessed between the adjacent structural support members, see for example (Figs. 1 & 2; via formed portions 18);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonneau (U.S. Patent No. 5,791,485).
Regarding claim 3: Carbonneau does not disclose a step of trimming the seam comprises trimming the seam by laser cutting.  However, the office takes an official notice that a use of laser cut is old and well known.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Carbonneau’s cutting/trimming step by using a laser cut as a matter of engineering choice, in order to come up with more sharp and efficient cuts;

Regarding claim 4: Carbwherein discloses that the seam is trimmed to a width of between about 0.1 mm to about 5 mm, (column 5, lines 14-16; “The materials are cut to the desired size”, inherently could be trimmed to a width of between 0.1 to 5 mm).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the arguments do not apply to the combination of the references being modified in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731